Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to reply filed 9/01/2022. Claims 1, 4, 6, 7, and 14 have been amended, claim 3 has been canceled, and claims 1-2 and 4-15 are currently pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 2010/0207743) in view of Teutsch et al. (US 2002/0060544).
As per claim 6, Jackson teaches fan system, comprising: a first fan electrically coupled to a power supply, and driven by a driving power (Jackson, figs. 2 and 3 and [0025] and [0091]-[0096]: The devoices, which can be fans, are coupled to the power line which provide power for driving the devices), wherein the first fan stores a first frequency band (Jackson, figs. 2 and 3 and [0025] and [0091]-[0096]: Each controlled device may comprise a signal filter, as taught in [0096]; the signal filter in each device is for only passing signals of the frequency band associated with the specific device; thus the frequency band for each device is stored in the filter circuitry of each device);
a second fan electrically coupled to the power supply, and driven by the driving power (Jackson, figs. 2 and 3 and [0025] and [0091]-[0096]: The devoices, which can be fans, are coupled to the power line which provide power for driving the devices), wherein the second fan stores a second frequency band (Jackson, figs. 2 and 3 and [0025] and [0091]-[0096]: Each controlled device may comprise a signal filter, as taught in [0096]; the signal filter in each device is for only passing signals of the frequency band associated with the specific device; thus the frequency band for each device is stored in the filter circuitry of each device); and
 a processor electrically coupled to the first fan and the second fan, and configured to transmit a first control signal to the first fan and the second fan (Jackson, figs. 2 and 3 and [0025] and [0091]-[0096]: The control signal generator, or processor, transmits control signals of different frequencies to different devices, that may be fans, thus including a first controls signal with a first frequency);
wherein the first fan and the second fan are configured to determine whether a first frequency of the first control signal is within the first frequency band (Jackson, figs. 2 and 3 and [0025] and [0091]-[0096]: Filters are used to determine if the first frequency is within different frequency bands);
when the first frequency is within the first frequency band, controlling the first fan according to the first control signal (Jackson, fig. 2 and [0025] and [0091]-[0095]: If the frequency of the control signal is within the frequency band for the first device, or first fan, then the first device is controlled according to the first control signal); and when the first frequency is within the second frequency band, controlling the second fan according to the first control signal (Jackson, fig. 2 and [0025] and [0091]-[0095]: If the frequency of the control signal is within the frequency band for the second device, or second fan, then the second device is controlled according to the first control signal).
Teutsch does not disclose that controlling the fans includes adjusting the rotating speeds of the fans.
However, in the same art of controlling fans, Teutsch, [0009]-[0011]; teaches that the control to a fan is to control the motor speed, and thus the rotations speed for the fan. In this combination, the respective control signals would control the motor speeds of the respective fans.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Jackson’s fan control to be controlling rotation speed of the fan, as taught by Teutsch. The motivation is because fan operation is used to provide air movement and cooling effect and the speed of the fan directly affects the amount of air moved or level of cooling, thus in order to achieve desired air movement and cooling, the fan speed is the variable that needs to be controlled.
As per claim 7 (dependent on claim 6), Jackson and Teutsch further teaches:
wherein the first fan determines the first frequency is within the first frequency band, the first fan obtains a first duty cycle of the first control signal to adjusts the first rotating speed of the first fan (Teutsch, [0009]-[0011]: The duty cycle of the control signals is determined for correspondingly controlling the fan speed).
As per claim 8 (dependent on claim 6), Jackson and Teutsch further teaches:
wherein the processor is further configured to transmit a second control signal to the first fan and the second fan (Jackson, figs. 2 and 3 and [0025] and [0091]-[0096]: Second control signal with a second frequency can be send to the fans);
when the first fan determines a second frequency of the second control signal is within the first frequency band (Jackson, figs. 2 and 3 and [0025] and [0091]-[0096]: Filters are used to determine if the second frequency is within different frequency bands); the first fan adjusts the first rotating speed of the first fan according to the second control signal (Jackson, figs. 2 and 3 and [0025] and [0091]-[0096] and Teutsch, [0009]-[0011]: The first fan is controlled if the frequency of the control signal is within the associated frequency band; again, the control is controlling the fan speed); and
when the first fan determines the second frequency of the second control signal is not within the first frequency band, the first fan maintains the first rotating speed of the first fan according to the first control signal (Jackson, figs. 2 and 3 and [0025] and [0091]-[0096]: Control signals with frequencies outside the associated frequency band are filtered out, thus if the second frequency is not within the first frequency band, then the operation of the first fan is not affected by the second control signal).  
As per claim 9 (dependent on claim 6), Jackson and Teutsch further teaches:
wherein the first fan and the second fan are electrically coupled to a same terminal to receive the first control signal (Jackson, figs. 2 and 3: As shown in the figure the fans are electrically coupled to the same power line, or terminal for receiving control signals).  
As per claim 10 (dependent on claim 6), Jackson and Teutsch further teaches:
wherein when the first fan operating, the first fan is configured to detect a current rotating speed, and is configured to transmit a first fan rotating speed signal to the processor (Teutsch, [0034], [0043], and [0046]: The rotating speed of the fan is detected to affect associated control of the fan speed).  
As per claim 11 (dependent on claim 6), Jackson and Teutsch further teaches:
wherein the first fan is further comprises; a first controller electrically coupled to the processor, and configured to generate a first driving signal according to a first duty cycle of the first control signal (Jackson, fig. 2 and Teutsch, fig. 2 and [0009]-[0011]: Each fan includes a motor driver circuit that receives the control signals for driving the fan based on the duty cycle of the control signal); a first motor electrically coupled to the first controller to drive a first fan blade according to the first driving signal (Teutsch, fig. 2 and [0009]-[0011]: The controller connects to a motor to control the motor to drive the fan blades); and a first sensor electrically coupled to the processor, and configured to detect a rotor position of the first motor or a fan blade position of the first fan blade (Teutsch, [0034], [0043], and [0046]: The sensing of the fan speed is through connects to the fan to determine fan blade position).
Response to Arguments
Applicant's arguments filed 9/1/2022 have been fully considered but they are not persuasive.
The examiner respectfully disagrees with the applicant’s arguments regarding claims 6-11. As shown in the above rejection, the Jackson reference, [0091]-[0096], teaches that the signal filter circuit may be part of each controlled device. In order for filter circuitry to filter for a specific frequency band, there must be circuitry, programming, or information in memory to allow for filtering of the specific frequency band. This circuitry, programming, or information is considered storage of the frequency band. Since the signal filter may be part of each controlled device, each controlled device stores the associated frequency band.
Allowable Subject Matter
Claims 1-2, 4-5, and 12-15 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183. The examiner can normally be reached 9:00 - 7:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W BEE/            Primary Examiner, Art Unit 2699